Exhibit 16 POWER OF ATTORNEY We, the undersigned Trustees and officers of each of the funds listed on Schedule A hereto, hereby severally constitute and appoint John Hill, George Putnam III, Charles E. Porter, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Registration Statements on Form N-14 of each of the funds listed on Schedule A hereto and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS my hand and seal on the date set forth below. Signature Title Date /s/ JAMESON A. BAXTER Trustee February 13, 2007 Jameson A. Baxter /s/ CHARLES B. CURTIS Trustee February 15, 2007 Charles B. Curtis /s/ MYRA R. DRUCKER Trustee February14, 2007 Myra R. Drucker /s/ ED HALDEMAN Trustee February 16, 2007 Charles E. Haldeman, Jr. /s/ JOHN A. HILL Trustee February 15, 2007 John A. Hill /s/ PAUL L. JOSKOW Trustee February Paul L. Joskow /s/ELIZABETH T. KENNAN Trustee February Elizabeth T. Kennan /s/ KENNETH R. LEIBLER Trustee February 13, Kenneth R. Leibler Trustee February , Robert E. Patterson /s/ GEORGE PUTNAM, III Trustee February 13, George Putnam, III /s/ W. THOMAS STEPHENS Trustee February W. Thomas Stephens Trustee February , Richard B. Worley Vice President and /s/ JANET C. SMITH Principal Accounting Officer February 14, 2007 Janet C. Smith Executive Vice President, Associate Treasurer, Compliance Liaison and /s/ CHARLES E. PORTER Principal Executive Officer February 13, 2007 Charles E. Porter Vice President and /s/ STEVEN D. KRICHMAR Principal Financial Officer February 13, 2007 Steven D. Krichmar Schedule A Registration Statement of Putnam California Tax Exempt Income Fund on Form N-14 relating to the proposed merger Putnam California Investment Grade Municipal Trust with and into Putnam California Tax Exempt Income Fund. Registration Statement of Putnam New York Tax Exempt Income Fund on Form N-14 relating to the proposed merger Putnam New York Investment Grade Municipal Trust with and into Putnam New York Tax Exempt Income Fund. Registration Statement of Putnam Tax Exempt Income Fund on Form N-14 relating to the proposed reorganization of Putnam Tax-Free Health Care Fund into Putnam Tax Exempt Income Fund. Registration Statement of Putnam Municipal Opportunities Trust on Form N-14 relating to the proposed reorganization of Putnam Investment Grade Municipal Trust and Putnam Municipal Bond Fund into Putnam Municipal Opportunities Trust. Registration Statement of Putnam Managed Municipal Income Trust on Form N-14 relating to the proposed reorganization of Putnam High Yield Municipal Trust into Putnam Managed Municipal Income Trust.
